Citation Nr: 0407484	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to December 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2002 by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that, although the RO states the issue on 
appeal as entitlement to service connection for a muscle pull 
of the right side of the back and leg, the veteran's written 
statements demonstrate that, since he filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in July 
1999, he has been attempting to reopen his claim for service 
connection for a low back disorder, which was the subject of 
a prior final disallowance by the RO in a January 1979 rating 
decision.  The arguments and discussions throughout this 
appeal refer to the low back.  The Board, therefore, finds 
that the issue on appeal is as stated on the first page of 
this decision.


FINDINGS OF FACT

1.  An unappealed RO decision in January 1979 denied 
entitlement to service connection for a low back disorder.

2.  Additional evidence received since January 1979 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a low back disorder.

3.  VA has notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for the claim's equitable 
disposition.

4.  Lumbosacral muscle strain, which was noted in service, 
resolved without producing chronic disability.

5.  The veteran did not have continuous low back 
symptomatology from when he was separated from service in 
December 1973 until he was injured in a motor vehicle 
accident in September 1977.

6.  The competent medical evidence dissociates current low 
back disability from the veteran's service.


CONCLUSIONS OF LAW

1.  Additional evidence received since January 1979 is new 
and material, and the claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C. § 
4005(c) (1976);  38 C.F.R. §§ 3.104(a), 19.118, 19.153 
(1978); 38 C.F.R. § 3.156(a) (2001).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. § 4005 (1976).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Reopened Claim

The RO denied entitlement to service connection for a low 
back disorder in a decision dated in January 1979.  The RO 
advised the veteran of that determination and of his 
appellate rights.  He did not appeal and the decision became 
final.  38 U.S.C. § 4005(c) (1976);  38 C.F.R. §§ 3.104(a), 
19.118, 19.153 (1978).

The evidence of record at the time of the unappealed January 
1979 RO decision included the veteran's service medical 
records, private medical records dated in 1977 and 1978, and 
the report of a December 1978 VA examination.

The veteran's service medical records revealed that, in April 
1969 at an Air Force dispensary in Vietnam, he complained of 
having had lower back pain for two days.  The impression was 
paravertebral muscle strain.  In August 1972, at a service 
department hospital, the veteran was seen for low left back 
pain.  The impression was muscle strain.  In November 1972, 
the veteran was placed on light duty for two weeks for back 
strain.  When he was seen in early December 1972, the 
impression was back strain, resolving.  In a report of 
medical history for service separation in October 1973, the 
veteran indicated that he had or had had recurrent back pain.  
A physician noted, "Back pain since 1969; no treatment, NCNS 
[no complications, no sequelae]."  At an examination for 
service separation in October 1973, all of the veteran's 
bodily systems, including the spine and other musculoskeletal 
system, were reported as normal.

Private medical records show that, in September 1977, the 
veteran was injured in a motor vehicle accident.  He 
sustained a fracture of the first vertebra, C-1, of the 
cervical spine.  When he was admitted to a private hospital 
after the accident, he complained of severe headache and neck 
pain.  He did not complain of low back pain.  In June 1978, 
the veteran was seen by a private physician for a complaint 
of pain and numbness of the neck.  In August 1978, the 
veteran stated that for two weeks he had had some low back 
pain radiating to the left leg with some numbness and 
prickling sensation.  He also had a feeling of heaviness of 
the left arm and left leg.  On examination, some stiffness of 
the neck with limitation of  neck movement was noted; he 
moved his extremities well; there was a question of slight 
weakness of the hand grip on the left; there was no 
tenderness of the low back.  The impressions were cervical 
and lumbar radiculitis, ? [question] of nerve irritation due 
to cervical or lumbar disks or herniated nucleus pulposus.

At the VA examination in December 1978, the veteran was 
evaluated for chronic low back pain.  The veteran stated that 
he 'pulled his back muscles' several times in service, the 
worst time being in 1969 in Vietnam, when he was on the sick 
list for weeks.  He reported having had continued trouble 
from time to time with low back pain radiating into the left 
leg, with no neurological symptoms in the lower extremities.  
It was noted that in September 1977 he suffered a fracture of 
C-1 in a motor vehicle accident and underwent a spinal 
fusion.  Occasionally, he had some numbness in the left hand.  
On examination of the low back, there was limitation of 
flexion.  There was no local tenderness or paraspinous muscle 
spasm.  Straight leg raising was possible to 90 degrees, 
bilaterally, with discomfort in the back but no radiating 
pain.  The examiner did not report a diagnosis or state an 
opinion as to the likely etiology of the veteran's low back 
symptoms at the time of the examination.

The RO's January 1979 rating decision denied benefits on the 
basis that residuals of low back strain were not shown at 
discharge from service.

The evidence added to the record since January 1979 includes 
statements by the veteran, a statement by the man who was the 
driver of the vehicle involved in the September 1977 
accident, the report of a VA examination and opinion in 
April 2002, and the examiner's January and October 2003 
addenda to his report.  In his statements, the veteran 
described his low back symptoms during his active service and 
contends that he has had continuity of low back 
symptomatology since his separation from service.  The driver 
of the vehicle describes the accident, stating that the car 
went off the road and went airborne before settling between 
two trees.  The Board finds that the statements by the 
veteran and by the driver of the vehicle involved in the 1977 
accident, which are new, contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's low back disability and thus constitute evidence 
sufficient to warrant reopening the claim for service 
connection for a low back disorder.  

VA Duties To Notify And Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA applies to the 
veteran's appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court 
in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. 
§ 5103(a) require that VA request that the claimant provide 
any evidence in his or her possession which pertains to the 
claim is obiter dictum and not binding on VA.  See VAOPGCPREC 
1-2004.  This General Counsel opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).

The Board notes that the RO provided appropriate notice 
relevant to the claim decided herein to the veteran in 
letters dated in November 2001 and December 2001.  Those 
letters were issued prior to the initial adjudication of the 
claim now in appellate status.  Specifically, the November 
2001 letter advised the veteran as to the requirements for a 
successful service connection claim, setting out the need for 
competent medical evidence showing a relationship between a 
current disability and an injury, disease, or event in 
service.  The November 2001 letter requested that the veteran 
identify any additional information or evidence pertinent to 
his claim.  The December 2001 letter informed the veteran 
what evidence had already been requested and that he should 
contact named health care providers and ask them to send his 
medical records to VA.  The RO advised the veteran to 
complete a release form if there were further private records 
that would support his claim.  The veteran was then given 
contact information in the event he had additional evidence 
and/or questions concerning his claims.  In addition, the 
statement of the case furnished to the veteran in 
February 2003 notified him of the evidence the RO had 
considered and the reasons and bases for the denial of his 
claim.  As such, VA has fulfilled its duty to notify the 
veteran consistent with the VCAA.



VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The RO has obtained the veteran's 
service medical records and all evidence identified by the 
veteran as pertinent to his claim with one exception.  The 
veteran stated that he was treated for a back complaint at a 
private hospital in 1975, but that facility reported to VA 
that no records of the claimed treatment were available.  The 
veteran was also afforded an appropriate VA examination to 
determine the likely etiology of his current low back 
disability.  Neither the veteran nor his representative has 
identified any additionally available evidence that is 
pertinent to the appeal.  As such, the Board finds that all 
evidence necessary for an equitable resolution of the claim 
on appeal decided herein has been obtained.

In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice and assistance specific 
to the instant claim and the decision to proceed in 
adjudicating the claim for service connection for a low back 
disorder does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Decision on Merits of Claim

The pertinent evidence in the veteran's service medical 
records has been summarized above.  The Board again notes 
that, in December 1972, a finding was made that the veteran's 
low back strain was resolving and that a low back disorder 
was not diagnosed at the examination for service separation 
in October 1973.  Although the veteran applied for benefits 
based on a back disorder in 1974, he failed to report for a 
VA examination and there is no medical evidence of back 
problems during that time period or until the 1977 accident.  

In connection with this appeal the veteran has claimed to 
have had continuity of low back symptomatology since 
separation from active service.  In a statement received in 
July 1999, when he reopened his claim, he stated that he was 
treated for back problems in 1975 at Calais Regional 
Hospital.  However, in November 2003, the health information 
department of that facility reported that the veteran was 
treated in 1982 and 1987 but there was no record of any 
earlier treatment.  The veteran has not submitted any other 
evidence, such as a statement by an individual with personal 
knowledge concerning the veteran, to corroborate his 
allegation that he had continuous low back symptoms after 
separation from service.  The Board finds, therefore that the 
evidence does not support a finding of a continuity of low 
back symptomatology after service in the veteran's case.  See 
38 C.F.R. § 3.303(b).

The VA physician who examined the veteran in April 2002 noted 
that the veteran stated that he had had low back problems off 
and on since he injured his low back in service pulling a 
heavy piece of machinery from one hanger to the next.  The 
veteran described the discomfort as a constant ache in his 
low back, worse with any bending or lifting.  He stated that 
a corset and back support had been prescribed after he was 
involved in a post-service motor vehicle accident in which he 
sustained a fracture of cervical vertebrae.  The veteran said 
that he was a passenger in a car which went out of control, 
flew 50 feet in the air, and rolled over several times.  He 
stated that he had severe neck pain when he got out of the 
car.  The examiner noted that in August 1978 a neurosurgeon's 
records showed a complaint by the veteran of low back pain 
radiating into his left leg with some numbness and prickly 
sensation.  On examination, the veteran, who was noted to be 
obese, walked with a slight limp favoring his right lower 
extremity.  An exaggerated lumbar curve and tenderness at the 
lumbosacral articulation were noted.  Forward bending and 
hyperextension were limited with pain at the end points.  
Straight leg raising was to 70 degrees, bilaterally, 
inhibited by tight hamstrings but without radicular symptoms.  
The pertinent assessment was probable discogenic disease, 
lumbar spine.

In October 2003, the VA examiner reported that he had 
reviewed the claims file, including the veteran's service 
medical records.  He noted that the service medical records 
showed a finding of lumbosacral muscle strain in 1969 and a 
complaint of low back pain in August 1972 and also an entry 
in December 1972 that the veteran's back had good range of 
motion, normal muscle strength and reflexes, negative 
straight leg raising, and an impression of back strain 
resolved or resolving.  The examiner also noted the 
description of the September 1977 motor vehicle accident 
which the veteran had provided to him in April 2002.  He 
stated that review of all the available information did not 
reveal any evidence of ongoing post-service back problems 
until the motor vehicle accident in 1977.  The examiner 
stated an opinion that it was as likely as not that the motor 
vehicle accident in September 1977, in which the car flew 50 
feet and rolled over several times and which caused the 
veteran severe enough trauma to result in a fractured 
cervical spine, was the causative factor of the veteran's 
current back pain rather than the acute back sprain which he 
sustained in service.

The Board notes that the VA examiner's opinion that it is 
more likely that the veteran's current low back disorder is 
related to a post-service motor vehicle accident than to an 
in-service injury is uncontroverted.  Although the veteran 
has been afforded ample opportunity to submit a medical 
opinion in support of his claim, he has not done so.  As a 
layman, the veteran is not qualified to offer an opinion on 
questions of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
his statements relating his current back disorder to an 
injury in service are lacking in probative value.  Similarly, 
the statement offered by the driver of the vehicle in which 
the veteran had his 1977 accident is not competent to 
establish the nature of the veteran's disabilities either 
prior or subsequent to the 1977 accident.

To the extent the veteran disagrees with the VA examiner's 
consideration of a history of the veteran's vehicle having 
overturned several times in 1977, the Board notes that that 
examiner also considered the entire medical evidence of 
record and cited to medical rationale for the etiologic 
opinion offered.  The statements added to the record refuting 
that the vehicle rolled in 1977 do not serve to negate the 
competence or probative value of the VA examiner's opinions.  
The fact remains that the veteran was in a car accident in 
1977 and, as admitted by the veteran, the vehicle went into 
the air before landing, resulting in cervical spine trauma.  
The VA examiner cited to such facts, as well as noting the 
medical notations as to low back and radiating pain with 
onset only after the accident, and, also specifically noting 
service medical evidence of a resolving strain without 
disability at separation and without evidence of continuing 
problems thereafter.  The Board thus finds the VA examination 
opinions to be probative of the etiologic question at issue 
in this appeal.

There is no competent medical evidence attributing the 
veteran's current low back disorder to his active service and 
no competent evidence refuting the VA examination opinion 
relating back problems to the post-service accident.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder such that the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

Service connection for a low back disorder is denied.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



